UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2007 GULFMARK OFFSHORE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-22853 (Commission file number) 76-0526032 (I.R.S. Employer Identification No.) 10111 Richmond Avenue, Suite 340, Houston, Texas (Address of principal executive offices) 77042 (Zip Code) (713) 963-9522 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01.Other Events The members of the Board of Directors have adopted a Compensation Committee Charter effective June 26, 2007.The Charter is filed as Exhibit 99.1 to this Current Report and is incorporated herein by reference. ITEM 9.01.Financial Statements and Exhibits (c) Exhibits The following exhibit is filed with this report. Exhibit No. Descriptions 99.1 Compensation Committee Charter of GulfMark Offshore, Inc. dated June 26, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GULFMARK OFFSHORE, INC. By: /s/ Edward A. Guthrie Name:Edward A. Guthrie Title: Executive Vice President - Finance Date:June 29, 2007 2
